DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, applicant recites “the interface “ which is lack of proper antecedent basis.  For the purpose of examination, examiner presumes that applicant is claiming “an interface”.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bill-Moore (6,681,983) in view of Mahood (2004/0159569).
As to claim 1,  Bill-Moore discloses a carton (paperboard box 10) comprising a bottom portion (bottom region 11), a lid portion (top region 13) hingeably attached to the bottom portion such that the lid portion is configured to be movable between a closed position and an open position (hinged between panel 15 and 33), a window (opening 45) formed by a window cutout line disposed within the lid portion (Figure 1) and a viewable tab (49, 61, 53, 55) attached to the lid portion along an edge of the window cutout line therein in a first position, the viewable tab having a message (apple, cherry, Blue Berry….etc) printed on a side of the viewable tab that faces outside of the window when the viewable tab is in the first position (Figure 1).  However, Bill-Moore does not disclose the viewable tab having a message printed on a side of the viewable tab that faces flat against the window when the viewable tab is in the first position.  Nevertheless, Mahood discloses a carton package with a viewable tab (61) having a message (70) printed on a side of the viewable tab that is face inside of the compartment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewable tab of Bill-Moore with additional indicia printed on a side of the viewable tab that faces flat against the window as taught by Mahood to provide hidden message such as hidden advisement or coupon only when the tab is being move into different position.

As to claim 2-4, Bill-Moore as modified further discloses the tab is configurable to be movable to a second position such that the viewable tab extends vertically up from and perpendicular to the window cutout lone of the window with the message of the side of the viewable tab being viewable (the tabs having scoring 59,61,63,65 which the score can be separate partially to extend the tab vertically up relative to the top surface of the lid portion 13 and also Mahood discloses in Figure 6 to display of the viewable tab when open perpendicularly to the cutout), the viewable tab is configured to face toward an interior of the carton when the viewable tab is in the first position (the second side of the viewable tab is face toward an interior of the carton), the tab is manually moveable from the first position to the second position.  
As to claims 6-7, Bill-Moore as modified further discloses an interface between the viewable tab and the edge of the cutout line of the window comprises a score line  (column 3, lines 51-55), the tab is removable from the carton (column 3, lines 56-62, three of the tab is remove and leave only one tab with the indicia) along the score line.
As to claim 8, Bill-Moore as modified further discloses a window disposed in the top surface of the lid portion (Figure 1).
As to claim 9, Bill-Moore as modified further discloses the tab is attached to the edge of the cutout of the window near at an interface between the top surface and a side portion of the lid portion (Figure 1), but does not specifically disclose the tab Is attached to the edge of the cutout line of the window at an interface between the top surface and a side portion of the lid portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window and the tab of Bill-Moore so 
the tab Is attached to the edge of the cutout line of the window at an interface between the top surface and a side portion of the lid portion at because the selection of the specific location such as disclosed by Bill-Moore as modified or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 11, Bill-Moore as modified further discloses the window comprise at least one of transparent film or a semi-transparent film (column 3, lines 34-36).
As to claim 12, Bill-Moore as modified further discloses the message on the viewable tab comprises one or more of alphabetic text (indicia, wording such as apple, blueberry or printing identification of an occasion) printed on the tab.  
	As to method claims 13-15, 17-18, all recited structures of the package are disclosed by Bill-Moore (6,681,983) and Mahood (2004/0159569) as discussed in the rejections of claims 1-4, 6-8, 11-12 above. The method of assembling a carton with the viewable tab is rendered obvious to one of ordinary skill in the art by the obvious method of using the package of Bill-Moore as modified
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bill-Moore (6,681,983) and Mahood (2004/0159569), further in view of Wagaman (2,948,390).
As to claim 10, Bill-Moore as modified does not disclose the window is disposed in the top surface of the lid portion and extends into one or more of a front side or a rear side of the lid portion.  Nevertheless, Wagaman discloses a carton comprises window (11) disposed in the top surface of the lid portion (3) and extends into a rear side (7) of the lid portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewable tab of Bill-Moore as modified with window portion extend to the rear side of the lid portion as taught by Wagaman to provide additional viewing area to display the article within the package.

	Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736